Exhibit 99.2 VALCENT PRODUCTS INC. THE ATTACHED UNAUDITED INTERIM FINANCIAL STATEMENTS FORM AN INTEGRAL PART OF THIS MANAGEMENT DISCUSSION AND ANALYSIS AND ARE HEREBY INCLUDED BY REFERENCE MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS By certificate of amendment dated April 15, 2005, we changed our name from Nettron.com, Inc. to Valcent Products Inc. to reflect a newly adopted business plan. On May 3, 2005 we delisted from the TSX Venture Exchange, maintaining only our OTC Bulletin Board listing and changing our symbol to “VCTPF”. Effective May 3, 2005, and in order to render our capital structure more amenable to contemplated financing, we effected a consolidation of our common shares on a one-for-three-basis. Unless otherwise noted, all references to the number of common shares are stated on a post-consolidation basis. All amounts are stated in Canadian dollars unless otherwise noted. Fundamental Transaction On August 5, 2005, we completed a licensing agreement with Pagic LLP, formerly MK Enterprises LLC, (“Pagic”) for the exclusive worldwide marketing rights to certain potential products and a right of first offer on future potential products. On October 19, 2005, we incorporated Valcent USA, Inc., as a wholly-owned subsidiary under the laws of the State of Nevada. In turn, Valcent USA, Inc. incorporated Valcent Management, LLC, a wholly-owned limited liability company under the laws of the State of Nevada, to serve as the general partner in Valcent Manufacturing Ltd., a limited partnership also formed by Valcent USA, Inc., under the laws of the state of Texas, wherein Valcent USA, Inc. serves as limited partner, in order to conduct operations in Texas and oversee our projects in Mexico and Arizona related to the manufacturing and assembly of our potential consumer retail products. During the year ended March 31, 2007, the Company incorporated Valcent Products EU Limited in England to conduct future anticipated operations in Europe. We are, at present, a development stage company focused primarily on (i) the development of a commercial biodiesel feed stock technology via a joint venture with Global Green Solutions, Inc. (“Global Green”), (ii) the development of and direct sales initiatives relating to our Nova Skin Care System, (iii) the development and anticipated marketing of the Tomorrow GardenTM consumer retail product in our UK based subsidiary, and (iv) the development of our “High Density Vertical Growth System” designed to produce vegetables and other plant crops. From inception, we have generated minimal revenues and experienced negative cash flows from operating activities and our history of losses has resulted in our continued dependence on external financing. Any inability to achieve or sustain profitability or otherwise secure additional external financing, will negatively impact our financial condition and raises substantial doubts as to our ability to continue as a going concern. 1 Organizational Structure The following organizational chart sets forth our corporate structure and reflects historical changes in our corporate name and the names of our various entities. Corporate History We were incorporated in accordance with the provisions of the Business Corporations Act (Alberta) on January 19, 1996, as 681673 Alberta Ltd., later changed to Ironclad Systems Inc. Beginning in 1996, following the completion of a public offering, our common shares began trading as a junior capital pool company on the Alberta Stock Exchange (later becoming part of the Canadian Venture Exchange, which was thereafter acquired and renamed the TSX Venture Exchange). On June 30, 1998, we acquired all of the outstanding capital stock of Good Times Roll Bicycle Rentals Inc., a bicycle rental business incorporated under the Company Act (British Columbia), and of Arizona Outback Adventures LLC, an Arizona limited liability company which operated guided adventure eco-tours. We also changed our name from Ironclad Systems, Inc. to Bikestar Rentals Inc. On May 8, 1999, while still operating our bicycle rental and eco-tour businesses through Bikestar Rentals Inc., we incorporated Nettron Media Group Inc., a wholly-owned subsidiary under the laws of the State of Texas, as a marketing enterprise focusing on products and services that could be effectively marketed through internet as well as more traditional business channels. Nettron Media Group Inc.’s primary focus was Cupid’s Web, an interactive online dating and marketing service. We also changed our name from Bikestar Rentals Inc. to AdventurX.com, Inc., and later to Nettron.com, Inc. 2 Corporate History (continued) In 2000, and in connection with Cupid’s Web, we signed an agreement in principle to acquire all of the outstanding capital stock of a group of companies operating a worldwide dating service franchise, as well as a collection of dating magazines and websites. On January 1, 2001, in order to fully focus on our interactive dating and marketing services, we disposed of all of the outstanding capital stock of Arizona Outback Adventures LLC and Bikestar Rentals Inc. On February 18, 2002, due to general weakness in the equity markets, we terminated the agreement in principle to acquire the dating service franchise and related businesses originally entered into in 2000. On March 24, 2004, we disposed of our interest in Nettron Media Group Inc. and began exploring business opportunities that might allow us to restart commercial operations. By certificate of amendment dated April 15, 2005, we changed our name from Nettron.com, Inc. to Valcent Products Inc. to reflect a newly adopted business plan. On May 3, 2005 we delisted from the TSX Venture Exchange, maintaining only our OTC Bulletin Board listing and changing our symbol to “VCTPF”. Effective May 3, 2005, and in order to render our capital structure more amenable to contemplated financing, we effected a consolidation of our common shares on a one-for-three-basis. Unless otherwise noted, all references to the number of common shares are stated on a post-consolidation basis. On August 5, 2005, we completed a licensing agreement with Pagic LLP for the exclusive worldwide marketing rights to certain potential products and a right of first offer on future potential products. Current License Agreements On July 29, 2005, we entered into five related definitive agreements (the “Pagic Agreements”) with Pagic LP (formerly MK Enterprises LLC), an entity controlled by Malcolm Glen Kertz, our current Chief Executive Officer, acting President, Chairman and a member of our board of directors, including: (i) a master license agreement for a term continuing so long as royalty payments continue to be made as required for the exclusive worldwide marketing and distribution rights to three unrelated and proprietary potential consumer retail products that had previously been developed (the “Pagic Master License”), certain of which are patent pending by Pagic, including the Nova Skin Care System, the Dust WolfTM, and the Tomorrow Garden TM Kit (collectively, and together with any improvements thereon, the “Initial Products”); (ii) the Pagic Master License also includes a license for a term continuing so long as royalty payments continue to be made as required for the exclusive worldwide marketing and distribution rights to any ancillary products developed and sold for use by consumers in connection with the Initial Products (the “Initial Ancillaries”); (iii) a product development agreement pursuant to which we were granted a right for an initial period of five years to acquire a license for a term continuing so long as royalty payments continue to be made as required for the exclusive worldwide marketing and distribution rights to any new products developed by Pagic (any such products, collectively, the “Additional Products”, and, the agreement itself, the “Pagic Product Development Agreement”); 3 Current License Agreements (continued) (iv) the Pagic Product Development Agreement also includes a license for a term continuing so long as royalty payments continue to be made as required for the exclusive worldwide marketing and distribution rights to any ancillary products developed and sold for use by consumers in connection with the Additional Products (the “Additional Ancillaries”); and (v) a related services agreement pursuant to which Pagic shall provide consulting support in connection with the Initial Products, the Initial Ancillaries, the Additional Products and the Additional Ancillaries (the “Pagic Consulting Agreement”), in exchange for the following: 1) 20,000,000 shares of our common stock which have been issued; 2) a one-time US$125,000 license fee (paid); 3) reimbursement for US$125,000 in development costs associated with each of the Initial Products since March 17, 2005 (paid); 4) consulting fees of US$156,000 per year, payable monthly in advance, which the Company has paid to date; and 5) the greater of the following, payable annually beginning in the second license year (beginning April 1, 2007): (i)US$400,000 inclusive of all consulting fees, royalty and other fees; or (ii)the aggregate of the following: 6) subject to a minimum amount of US$37,500 per Initial Product during the second year of the Pagic Master License, and $50,000 US$ each year thereafter, continuing royalties payable quarterly at a rate of: Ø US$10.00 USper Nova Skin Care System unit sold; Ø US$2.00 per Dust WolfTM unit sold; Ø 4.5% of proceeds realized from the High Density Vertical Bio-Reactor technology Ø 4.5% of annual net sales of the Tomorrow GardenTM Kit; and Ø 3% of annual net sales of Initial Ancillaries. 7) a one-time $50,000 US license fee for each Additional Product licensed (except for one pre-identified product); and 8) subject to a minimum amount of US$50,000 per year commencing with the second year of each corresponding license, continuing royalties of 4.5% of annual net sales and 3% on annual net sales of any Additional Ancillaries. 4 Global Green Joint Venture and License Arrangements Beginning on October 2, 1006, we granted certain rights to Global Green relating to our joint venture of our high density vertical bio-reactor technology (“Vertigro”), an algae based biodiesel feedstock initiative. Refer to “PLAN OF OPERATIONS, High Density Vertical Bio-Reactor and Global Green Joint Venture”. PLAN OF OPERATIONS From inception we have generated minimal revenues from our business operations and have traditionally met our ongoing obligations by raising capital through external sources of financing. At present, we do not believe that our current financial resources are sufficient to meet our working capital needs in the near term or over the next twelve months and, accordingly, we will need to secure additional external financing to continue our operations. We anticipate raising additional capital though further private equity or debt financings and shareholder loans. If we are unable to secure such additional external financing, we may not be able to meet our obligations as they come due or to fully implement our intended plan of operations, as set forth below, raising substantial doubts as to our ability to continue as a going concern. Our plan of operations over the course of the next twelve months is to focus primarily on the continued development, marketing and distribution of each of our lines of potential consumer retail products and the development via joint venture of our high density vertical bioreactor technology named “Vertigro”, an algae based biodiesel feedstock initiative. In connection therewith and for each of our potential product lines: •Jack Potts, our Vice President, Sales and Marketing - Consumer Products Division, Valcent Manufacturing Ltd., is responsible for formulating, managing and overseeing all aspects our consumer products marketing strategies, including our retail, infomercial and cable television shopping network strategies and sales. He is also be responsible for working with our advertising agency contracts in facilitating our entry and sustainability in the direct-response, online and consumer retail marketing segments; and •Forrest Ely, our Chief Operating Officer (effective January 1, 2007), Valcent Manufacturing Ltd., under the direction of M. Glen Kertz, our acting President and Chief Executive Officer, is responsible for overseeing all aspects of our manufacturing, production and product fulfillment activities. He will also aid in the design and engineering of overall Vertigro development, including the procurement of certain materials and components necessary for manufacture and assembly of our existing potential products, and build out of our research facility being developed via joint venture. More specifically, our plan of operations with respect to each of our lines of potential consumer retail products and commercial biodiesel feed stock initiative is provided as follows: High Density Vertical Bio-Reactor and Global Green Joint Venture We are in the development stages of creating technology for a High Density Vertical Bio-Reactor (“Vertigro Project”). The objective of this technology is to produce a renewable source of biodiesel by utilizing the waste gas of carbon dioxide capable of growing micro-algae. Our High Density Vertical Bio-Reactor is configured in a manner intended to promote the rapid growth of various forms of micro-algae which is later processed to remove volatile oils suitable for the production of biodiesel. The design of our technology allows the reactors to be stacked on a smaller foot print of land than traditional growing methods require. We believe a secondary potential markets for this technology include industrial, commercial and manufacturing businesses that produce carbon dioxide emissions. We hope to launch this technology by the spring of 2008, however, this date may be delayed for several reasons, including but not limited to the availability of financing and delays in the successful or economically viable development of the technology. 5 PLAN OF OPERATIONS (continued) High Density Vertical Bio-Reactor and Global Green Joint Venture (continued) On October 2, 2006, the Company entered into a letter agreement with Pagic, West Peak Ventures of Canada Limited (“West Peak”) and Global Green whereby Global Green agreed to fund the next phase of the development of our High Density Vertical Bio-Reactor technology (the “GGS Agreement”). Pursuant to the GGS Agreement, Valcent and Global Green established a commercial joint venture, named “Vertigro,” in which Global Green has agreed to provide up to US$3,000,000 in funding to continue the research and development of the Bio-Reactor technology, construct a working prototype of the Bio-Reactor and develop the technology for commercial uses. The Company is obligated to provide product support, research and development, and the non-exclusive use of our warehouse and land near El Paso, Texas, as necessary for which Global Green has agreed to reimburse the Company as part of its US$3,000,000 commitment. Until such time as the joint venture has fully repaid the US$3,000,000, Global Green will have an 80% joint venture interest, leaving the Company with a 20% carried joint venture interest, both subject to an aggregate product license royalty of 0.9% to Pagic and West Peak. Once the joint venture has repaid Global Green the US$3,000,000, Global Green’s interest will be reduced to 70% and the Company will retain a 30% non-carried interest, both subject to an aggregate product license royalty of 4.5% to Pagic and West Peak. In conjunction with the GGS Agreement, the Company acquired approximately six acres of land in Anthony, Texas for approximately $275,240. On July 9, 2007, effective June 25, 2007, the parties to the GGS Agreement entered into the Vertigro Algae Stakeholders Letter of Agreement (the “Global Green Joint Venture”) which replaced the GGS Agreement.Pursuant to the new agreement each of Global Green and the Company will hold a 50% interest in the Global Green Joint Venture, subject to an aggregate 4.5% royalty to Pagic and West Peak.The Global Green Joint Venture covers the Bio-Reactor and any subsequent related technologies for the commercial scale products of algae based biomass for all industrial commercial and retail applications including but not limited to biofuel, food, and health, pharmaceutical, animal and agricultural feeds. As at September 30, 2007, Global Green had incurred and paid a total of US$3,000,000 in costs related to the GGS Agreement and at that date, the Joint venture had also further incurred an additional $919,618. Joint venture related costs exceeding the aggregate of US$3,000,000 are funded on a 50/50 basis by Global Green and the Company. As a result, the Company’s portion of amounts it has contributed in the amount of $459,808 has been written off to product development. Nova Skin Care System Our Nova Skin Care System is presently in the early production and initial sales phase. We finalized an agreement with Solid Integrations, LLC, located in the city of Ciudad Juarez, Chihuahua, Mexico, for the manufacture and assembly of our Nova Skin Care System. All of the raw material components, tooling and fixtures, as well as the packaging and the associated creams and lotions that will be included with the Nova Skin Care System have been procured. We have retained Arizona Natural Resources, Inc., a private label and contract cosmetic manufacturing firm, located in Phoenix, Arizona, to formulate and manufacture the creams and lotions to our specifications which are included with our Nova Skin Care System; all of the finished creams and lotions have been shipped to our contracted warehouse and distribution points in El Paso, Texas, and will be exported to Solid Integrations, LLC in Chihuahua, Mexico, for final assembly and packaging. During the year ended March 31, 2007, we have received our initial raw material component shipments, have exported such components to Solid Integrations, LLC and have subsequently assembled some 16,000+ units of the Nova Skin Care Systems packaged for resale, with up to 20,000 total units to be assembled as part of the initial production order. During the year ended March 31, 2007, we developed an infomercial to introduce and sell Nova Skin Care System. At the current date, we continue to test market an infomercial revenue driver which aired in late December 2006 and has been subsequently modified for commercial with increasing media purchases to air throughout the 2007 calendar year. We have engaged Hawthorne Direct, Inc., a full service direct response television advertising agency, for this purpose. We have entered into a contract with InPulse Response Group of Scottsdale, Arizona to provide telemarketing services related to the Nova infomercial. We have also engaged Wells Fargo Bank, N.A. to provide merchant processing services for credit card transactions. We have also entered into an agreement with Accretive Commerce of Huntersville, North Carolina to provide order entry, data processing, customer service, and product fulfillment services. We anticipate that once achieving certain critical volume milestones, the revenue derived from our infomercial presence will represent our first revenue from operations. We are also in the beginning stages of developing contacts with and introducing our Nova Skin Care System line of products to several cable television shopping networks and retail outlets in the United States. We hope to negotiate a sales package with one such shopping network and to begin showcasing our Nova Skin Care System line of products. Based on the consumer dictated sales response from such activities, factory production will be modified to meet such any demand, and to regulate our “on-hand” inventory threshold. 6 PLAN OF OPERATIONS (continued) Tomorrow GardenTM Our Tomorrow GardenTM Kit is an indoor herb garden kit, designed to offer, direct to the consumer, an easy to use kit featuring herbs and plants not otherwise readily available in the marketplace. Glen Kertz, our President, has conducted twelve (12) years of research in the development, processes and techniques underlying the technology in the Tomorrow GardenTM and based on his research believes that the Tomorrow GardenTM Kit offers an improved plant lifespan of three to six months, as opposed to the traditional shelf life of approximately seven to ten days for fresh herbs, and requires only ambient light, with no watering or other maintenance, to survive. Our Tomorrow GardenTM Kit will be capable of supplying all of the standard herbs traditionally offered in grocery shops today, such as basil, mint, thyme, rosemary, parsley and cilantro, but may, in addition, supply more exotic herbs or pharmaceutical grade plants. Our Tomorrow GardenTM Kit is currently in the early conceptual, design and development phase operating out of our offices located in London, England. High Density Vertical Growth System Valcent Products Inc. has also introduced “High Density Vertical Growth” (HDVG) system intended to grow a wide variety of crop products.The Company is experimenting with vegetable crops utilizing the growing system within its greenhouse production plant in El Paso, Texas. The HDVG technology provides a solution to rapidly increasing food costs caused by transportation/fuel costs spiraling upwards with the cost of oil. Together with higher cost comes a reduction in availability and nutritional values in the food we consume.Developed over several years by Valcent's research and development partner, Pagic Inc., the system is designed to grow vegetables and other foods much more efficiently and with greater food value than in agricultural field conditions. The HDVG system demonstrates the following characteristics: · Produces approximately 20 times the normal production volume for field crops · Requires 5% of the normal water requirements for field crops · Can be built on non arable lands and close to major city markets · Can work in a variety of environments: urban, suburban, countryside, desert etc. · Does not use herbicides or pesticides · Expected operating and capital cost savings over field agriculture · Will drastically reduce transportation costs to market resulting in further savings, higher quality and fresher foods on delivery, and less transportation pollution · Will be easily scalable from small to very large food production situations The HDVG system grows plants in closely spaced pockets on clear, vertical panels that are moving on an overhead conveyor system. The system is designed to provide maximum sunlight and precisely correct nutrients to each plant. Ultraviolet light and filter systems exclude the need for herbicides and pesticides. Sophisticated control systems gain optimum growth performance through the correct misting of nutrients, the accurate balancing of PH and the delivery of the correct amount of heat, light and water. System Advantages · reduced global transport and associated carbon emissions · food and fuel safety, security and sovereignty · local food is better for public health · building local economies · control of externalities and true costs In a rapidly urbanizing world where the majority of people now live in cities, localization requires that food and fuel be produced in an urban context. At present, there are no examples of a locally sustained urban community anywhere in the world. Urban sustainability is yet to be realized primarily because urban agriculture presents a number of technological challenges. The main challenge is a lack of growing space. 7 PLAN OF OPERATIONS (continued) High Density Vertical Growth System (continued) Vertical growing is a new idea currently emerging in the sustainability discourse which offers great promise for increasing urban production. Vertical growing systems have been proposed as possible solutions for increasing urban food supplies while decreasing the ecological impact of farming. The primary advantage of vertical growing is the high density production it allows using a much reduced physical footprint and fewer resources relative to conventional agriculture. Vertical growing systems can be applied in combination with existing hydroponic, and greenhouse technologies which already address many aspects of the sustainable urban production challenge (i.e., soil-free, organic production, closed loop systems that maximize water and nutrient efficiencies, etc.). Vertical growing, hydroponics and greenhouse production have yet to be combined into an integrated commercial production system, but, such a system would have major potential for the realization of environmentally sustainable urban food and fuel production. Dust WolfTM Due to the Company’s focus on it other products and subject to an internal engineering review, the Company has no immediate plans to further the development and marketing of the Dust WolfTM blind cleaning vacuum system at this time. Reassessment and evaluation of this project will be undertaken during the next year. Fluctuations in Results During the period from March 24, 2004 through the year ended March 31, 2005, we had no meaningful operations and focused exclusively on identifying and adopting a suitable business plan and securing appropriate financing for its execution.As a result of the Company completing a licensing agreement with Pagic for the exclusive worldwide marketing rights to certain potential products and a right of first offer on future potential products during the fiscal year ended March 31, 2006 operating results have fluctuated significantly and past performance should not be used as an indication of future performance. Valcent Products Inc. [formerly Nettron.Com, Inc.] Selected Financial Data [Annual] (Expressed in Canadian Dollars) 12 months ended 2007 2006 2005 Net Operating Revenues $ 0 0 0 Lossfrom operations $ 10,939,571 3,734,599 45,694 Lossfrom prior operations $ 0 0 45,694 Loss from development stage $ 10,939,571 3,734,599 0 Netloss per Canadian GAAP $ 10,939,571 3,734,599 45,694 Loss per share $ 0.57 0.35 0.01 Share capital $ 7,836,903 4,099,870 2,999,420 Common shares issued 30,666,068 15,787,835 6,435,374 Weighted average shares outstanding 19,261,192 10,548,042 6,435,374 Total Assets $ 4,071,414 1,392,801 936 Total Liabilities $ (6,725,528 ) (1,833,900 ) (237,950 ) Cash Dividends Declared per Common Shares $ 0 0 0 Exchange Rates (CDN $ to US $) yearly average $ 0.8783 0.8385 0.7824 Selected Quarterly Financial Data Valcent Products Inc. [formerly Nettron.com, Inc.] Selected Financial Data [Quarterly - unaudited] (Expressed in Canadian Dollars) Quarter Ended 09/30/07 06/30/07 03/31/07 12/31/06 09/30/06 06/30/06 03/31/2006 12/31/2005 Net Operating Revenues $ 0 0 0 0 0 0 0 0 Loss from operations $ 2,121,037 1,283,819 5,809,377 1,640,079 1,072,871 2,332,942 2,352,734 553,653 Net loss per Canadian GAAP $ 1,921,261 930,968 5,893,679 1,640,079 1,072,871 2,332,942 2,366,470 563,517 Loss per share from $ .06 0.03 0.30 0.08 0.06 0.13 0.23 0.04 Share capital $ 9,333,316 9,263,342 7,836,903 6,248,788 5,310,532 5,020,096 4,099,870 4,099,870 Common shares issued 33,067,870 32,928,193 30,666,068 20,490,118 18,412,586 17,982,586 15,787,835 15,787,835 Weighted average shares outstanding 33,037,977 32,134,177 20,845,592 20,154,165 18,183,564 16,830,767 10,289,200 15,361,026 Total Assets $ 3,858,751 4,520,482 4,071,414 4,754,333 2,871,702 2,343,420 1,392,801 1,588,598 Net assets (liabilities) $ (3,259,327 ) (2,019,941 ) (2,654,114 ) (785,974 ) (664,990 ) (1,387,527 ) (449,114 ) (26,228 ) Cash Dividends Declared per Common Shares $ 0 0 0 0 0 0 0 0 8 SIX MONTH PERIOD ENDED SEPTEMBER 30, 2 SEPTEMBER 30, 2006 OVERVIEW OF THE FIRST TWO QUARTER’S ACTIVITIES: During the six months ended September 30, 2007, the Company has focused on (i) the development of a commercial biodiesel feed stock technology via a joint venture with Global Green (the “Vertigro Project”), (ii) the development of product inventories and direct sales initiatives relating to our Nova Skin Care System, (iii) the development and anticipated marketing of the Tomorrow GardenTM consumer retail product in our UK based subsidiary and, (iv) the development of our High Density Vertical Growth System (“HDVG System”) designed to more efficiently produce vegetables and other plant crops, and (v) a series of private offering transactions with institutional and other investors, pursuant to which we raised $1,467,346 through the issuance of units of private placement comprised ofcommon shares and warrants, $372,083 of similar equity based private placement subscriptions, and $836,065 from convertible debentures and notes. Operating Results We incurred operating losses of $3,404,856 for the six months ended September 30, 2007, as compared to $3,361,236 for the six months ended September 30, 2006. Revenues For the six months ended September 30, 2007 and September 30, 2006, we had no revenues. Operating Expenses Product development expenses increased by $381,104 to $1,235,634 for the six months ended September 30, 2007 as compared with $854,530 during the six months ended September 30, 2006.The increase isdue to increasing expenditures on the Company’s Vertigro Project that is now funded 50% by the Company, and increasing development initiatives with both the Tomorrow Garden and the HDVG System.For the six months ended September 30, 2007, recoveries of approximately US$249,234 in connection with Nova Skin Care Systems product sales testing was netted against product development costs. The Company incurred $259,333 in non-cash financing expense in the six month period ended September 30, 2007, as compared with $1,160,632 that had been incurred during the six months ended September 30, 2006 (a decrease of $901,299) due to the larger convertible debenture funding activity undertaken during the first half of 2007 fiscal year. Advertising and media development was $701,437 during the six months ended September 30, 2007 (2006 $159,603) representing an increase of 541,834 that reflects the more advanced stages of development of marketing systems that include infomercial media purchases in connection with the sales launch of our Nova Skin Care System that commenced in January, 2007. As a result of the vesting of options to directors, officers, employees and consultants the Company under the Company’s stock option plan and contractual issuances of common shares for the provision of services rendered to the Company, the Company incurred stock based compensation expenses of $119,187 during the six month period ended September 30, 2007 (2006 - $101,210). 9 SIX MONTH PERIOD ENDED SEPTEMBER 30, 2 SEPTEMBER 30, 2006 (continued) Operating Expenses (continued) Professional fees decreased by $183,260 to $88,283 for the six months ended September 30, 2007 from $271,543 for the six months ended September 30, 2006. The decrease is primarily attributable to costs associated with funding initiatives conducted during the six months ended September 30, 2006. Travel expenses increased by $50,110 to $112,107 (2006 - $61,997) for the six months ended September 30, 2007 as a result of increased activity in the Company’s operations on multiple projects, product development initiatives active in three countries, as well as contract manufacturing located in Mexico. Rent expenses decreased $819 to $20,700 for the six months ended September 30, 2007 from $21,519 for the six months ended September 30, 2006 due to miscellaneous recovery relating to the Vertigro Project with Global Green. Office and miscellaneous expenses increased by $51,628 to $123,175 for the six months ended September 30, 2007 from $71,547 for the six months ended September 30, 2006. The increase is due to costs incurred in relation to the increasing scale and scope of our various projects under development and offices operating in El Paso, Texas, London, England, and Vancouver, B.C. Canada. Filing and transfer agent expenses decreased approximately $2,424 to $17,903 for the six months ended September 30, 2007, from $20,327 for the six months ended September 30, 2006. The decrease is primarily attributable to vendor cost decreases made early in 2007 and decreasing scale and scope of business activity in the two periods with respect to and regulatory filings and transfer agent activity. Investor relations fees increased $217,864 to $373,999 (2006 - $156,864) for the six months ended September 30, 2007 as a result of the amortization and issuances related to four separate investor and public relations contract amounts paid in common shares. Interest and penalties expense increased by $48,748 to $336,504 (2006 - $281,196) for the six months ended September 30, 2007 as a result of an increasing number of debt instruments issued from ongoing financing activity, and long term debt incurred for our Texas located lands acquired for research relating to the Company’s development of the Company’s Vertigo Project, HDVG System, and Tomorrow Garden project.Interest on long term debt (included in the comparative figure above) increased to $6520 (2006 - $0). The Company did not incur any charges for convertible note issuance expenditures during the six months ended September 30, 2007. The Company incurred $186,801 in charges for convertible note issuance expenditures during the six months ended September 30, 2006 in connection with convertible note financings undertaken in the 2007 fiscal year. As a result of fixed assets acquired in our El Paso, Texas operations, and the advent of London, England offices, depreciation and amortization of fixed assets produced a charge of $16,634 in the six months ended September 30, 2007 (2006 - $0). Due to fluctuations in the United States dollar in relation to the Canadian dollar, the Company incurred a foreign exchange gain of $552,627 (2006 - $51,129) during the six months ended September 30, 2007. Net Loss Our reported loss decreased by $457,878 to $2,852,229 ($0.082 basic loss per share) during the six months ended September 30, 2007 as compared to $3,310,107 ($0.189 basic loss per share) for the same six months ending September 30, 2006. The decrease in loss when comparing the two periods is largely a result of a foreign exchange gain of $552,627 during the six months ended September 30, 2007 as compared to $51,129 for the same six months ending September 30, 2006.Cash costs dropped in aggregate during the six months ended September 30, 2007 when compared to the same interval in 2006 due to offsetting investment in the Vertigo Project expenses funded by Global Green for the first US$3,000,000 of investment in joint venture expenditures.However, overall product development expenditures increased by over 44% during the six months ended September 30, 2007 when comparing the same six month interval in 2006 in connection with increasing focus on additional project development activity including development of the Company’s HDVG System, its Tomorrow Garden product development, and increasing marketing mandates relating to the Company’s Nova Skin Care System. 10 SIX MONTH PERIOD ENDED SEPTEMBER 30, 2 SEPTEMBER 30, 2006 (continued) Net Loss (continued) Liquidity and Capital Resources Because we are organized in Canada, our September 30, 2007 financial statements have been prepared by our management in accordance with Canadian GAAP (generally accepted accounting principles) applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. The Company is deploying significant development resources on both traditional and new technology projects that management believes will provide the basis for multiple streams of revenue if successful.Our accumulated losses during the development stage increased by $2,852,229 to $17,526,399 during the six months ended September 30, 2007. This loss is largely due to the increase in expenses associated with multiple product development initiatives, and Company consulting arrangements relating to increasing scale and scope of business operations. Our working capital deficit increased by $632,684 to $4,863,024 as at September 30, 2007 compared to $4,230,340 as at September 30, 2006. As described in Note 1 to our September 30, 2007 interim consolidated financial statements, these conditions raise substantial doubt as to our ability to continue as a going concern. We raised $836,065 and $1,467,346 in net cash proceeds from the issuance of convertible debentures and the issuance of common shares respectively during the six months ended September 30, 2007, as compared to $633,666 and $1,028,264 in net cash proceeds from the issuance of convertible debentures and the issuance of common shares respectively during the six months ended September 30, 2006. In addition, the Company received $372,083 during the six months ended September 30, 2007 from subscriptions received for common shares not issued in the period (2006 - $0). In connection with a unit offering private placement of $1,415,436 in net cash proceeds received during the six months ended September 30, 2007, the Company paid consultants US$6,160 in cash.The unit offering consisted of $0.60 units with each unit consisting of one common share and one-half share purchase warrant with each whole warrant exercisable at $0.75 to purchase an additional common share for a two year term. Our advances from related parties was $0 during the six months ended September 30, 2007 as compared to $1,226,326 during the six months ended September 30, 2006. As a result of the Nova Skin Care System project activity, our inventories were $1,266,275 at September 30, 2007 (2006 – $603,813).Accounts Receivable of $241,641 as at September 30, 2007 (2006 - $47,612) consisted of $24,560 value added tax and goods and services tax collectible, trade receivables of $126,947 net of allowance for doubtful accounts, and $90,134 in amounts owed by Global Green related to the Company’s Vertigro Project. Property and Equipment net of accumulated depreciation increased by $21,187 as at September 30, 2007 as compared with September 30, 2006.We purchased $28,499 in equipment and fixtures during the six months ended September 30, 2007. As at September 30, 2007, we had $488,380 in cash and cash equivalents (2006 - $288,032). During the year ended March 31, 2007, we incurred long term debt in connection with a land purchase.As at September 30, 2007, we owed an aggregate of $176,051 relating to this debt (2006 - $197,657). The Company repaid approximately $5,667 in long term debt during the six months ended September 30, 2007 (2006 - $5225). At September 30, 2007, Global Green had incurred and paid a total of US$3,000,000 in costs related to the GGS Agreement, the Joint venture had also further incurred an additional $919,618. Joint venture related costs exceeding the US$3,000,000 are funded 50% by each of Global Green and the Company. As a result, the Company’s portion of amounts it has contributed in the amount of $459,808 has been written off to product development. Convertible Note Continuity: US $ CND $ Balance Balance Balance March 31, Additions Interest September 30, September 30, Date of Issue 2007 and Penalty 2007 2007 July/August 2005 (Note9A) $ 316,957 $ 0 $ 12,699 $ 329,656 $ 326,794 April 2006 (Note9B) 509,641 0 20,415 530,056 525,454 April 2006 (Note9C) 81,169 0 3,213 84,382 83,650 December 2006 (Note9D) 1,539,229 0 60,164 1,599,393 1,585,509 January 2007 (Note9E) 2,144,316 0 227,580 2,371,896 2,351,305 August 2007 (Note 9G) 0 650,000 5,449 655,449 649,759 September 2007 (Note 9H) 0 391,000 373 391,373 387,975 $ 4,591,312 $ 1,041,000 $ 329,893 $ 5,962,205 $ 5,910,446 The Company issued 111,293 common shares of a total of 329,728 common shares relating a convertible debenture conversion which was recorded in the year ended March 31, 2007 in the amount of principle and interest of $111,563. 11 EVENTS SUBSEQUENT TO SEPTEMBER 30, 2007 Unless otherwise noted in these financial statements, the following events occurred after September 30, 2007: On October 9, 2007 and pursuant to an April 1, 2007 agreement with a third party to provide investor relations and financial services through December, 2007, the Company issued 8,921 common shares a price of $0.62 per share (Note 11). On October 9, 2007, the Company issued 25,000 common shares at US$0.45 per common share pursuant to a January, 2007 contract for public relations services for a term of one year (Note 11). On October 10, 2007, the Company issued 1,216,667 common shares and 608,333 common share purchase warrants relating to US$730,000 in private placement for US$0.60 units. Each unit consists of one common share and one half share purchase warrant to purchase an additional half share. Each warrant allows the holder to purchase an additional common at US$0.75 per share for a 24 month term from the date of issue.Consultants were issued $US700 in connection with the private placements. Subsequent to September 30, 2007, the Company has received subscriptions of approximately US$1,273,241 towards the purchase of 2,122,058 shares and 1,061,029 common share purchase warrants relating to US$0.60 private placement units. Each unit consists of one common share and one half share purchase warrant to purchase an additional half share. Each whole warrant allows the holder to purchase an additional common at US$0.75 per share for a 24 month term from the date of issue. On November 14, 2007, the Company issued of 175,000 common shares pursuant to the exercise of 175,000 share options at US$0.50 per share for total proceeds received of US$87,500 from a past director and continuing consultant to the Company. On November 15, 2007 and pursuant to an April 1, 2007 agreement with a third party to provide investor relations and financial services through December, 2007, on August 15, 2007, the Company issued 8,910 common shares a price of US$0.62 per share (Note 11). On November 15, 2007, the Company issued 25,000 common shares at US$0.45 per common share pursuant to a January, 2007 contract for public relations services for a term of one year (Note 11). The Company issued an aggregate of 1,150,000 share options at US$0.70 per share to four consultants and a director of the Company expiring between September 15, 2009 and October 10, 2011. CONTRACTUAL OBLIGATIONS As of March 31, 2007, we had the following known contractual obligations: On June 28, 2005, Valcent Manufacturing, Ltd. leased office and development space in El Paso, Texas, under a three-year lease at a cost of US$3,170 per month.There are 8 months remaining on the lease as at March 31, 2007. On December 12, 2006, the Company entered into a Public Relations Agreement with a third party to provide public relations services to the Company. The agreement requires the Company to issue 25,000 restricted common shares in advance of each quarter during the course of the agreement’s one year term for a total of 100,000 restricted common shares at a deemed price of US$0.45 per common share, the payment of approved expenses, and monthly fees ranging from US$4,250 to US$5,250 per month.During the year ended March 31, 2007, 25,000 shares were issued pursuant to this agreement and an additional 25,000 have been issued subsequently. On April 1, 2007, the Company entered into an agreement with a third party to provide investor relations and financial services for an eight month term from April 1, 2007 through December 31, 2007.The agreement provides for a) a single payment of US$15,000 b) US$3,000 in compensation per month payable quarterly, c) a further US$2,000 payable monthly in common shares, d) share options to purchase 500,000 shares at US$.60 exercise price that vest quarterly over a two year period, and e) the issuance of 12,500 common shares at a deemed price of US$0.80 per share. At September 30, 2007, the Company’s long-term debt outstanding was as follows: September 30, 2007 Prime plus 0.25% (2007 8.0%) bank loan repayable in monthly instalments of US $2,336 including interest, due September 28, 2011, secured by a first charge on land and $100,896 of cash $ 163,625 Less:Current portion 12,426 $ 176,051 12 RELATED PARTY TRANSACTIONSDURING THE SIX MONTHS ENDED SEPTEMBER 30, 2007 To finance the Company’s working capital, certain related parties have advanced funds to, or are owed fees or expenses by the Company.Amounts due from related parties are non interest bearing and have no specific terms of repayment. Related party transactions not disclosed elsewhere in these financial statements are as follows: During the six months ended September 30, 2007, the Company paid or accrued $132,806 (2006 $229,077) for product development, research, and consulting services provided by the Company’s President and director directly or via his related company, and the Company has incurred royalties payable of $11,097 (2006 - $0) pertaining to product test sales; During the six months ended September 30, 2007, the Company accrued $18,000 (2006 - $15,000) for professional fees provided by the Company’s Chief Financial Officer and director and owed a total of $61,500 to this director as at September 30, 2007.At September 30, 2007, the Company also owed $57,364 to a company with this director in common; As of September 30, 2007 we have obtained aggregate unsecured loan advances in an amount totaling $725,342 from West Peak and its principal shareholder, who beneficially owns greater than 5% of our common shares; During the six months ended September 30, 2007, the Company incurred approximately US$101,368 (2006 - US$136,068) in fees and expenses to a private advertising firm with a director in common; and During the six months ended September 30, 2007, the Company paid $44,219 (2006 - $0) to a director of the Company for consulting services rendered. 13
